Citation Nr: 9903833	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for Hodgkin's disease.

2. Entitlement to service connection for a cerebral 
astrocytoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from June 1971 to 
March 1975.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an August 1994 rating decision, in 
which the RO denied the veteran's claims of entitlement to 
service connection for Hodgkin's disease and cerebral 
astrocytoma.  An NOD was filed in May 1995, and an SOC issued 
the following month.  The veteran also filed a substantive 
appeal in June 1995.  Thereafter, in August 1995, the veteran 
testified before a hearing officer at the VARO Philadelphia.  
A Supplemental SOC/Hearing Officer's Decision was issued in 
November 1995.  


FINDINGS OF FACT

The veteran's assertion that his Hodgkin's disease or 
cerebral astrocytoma had its onset as a result of service is 
not supported by evidence that would render the claim of 
service connection for those disabilities plausible under the 
law.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for Hodgkin's disease or cerebral astrocytoma.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.307 and 
3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
enlistment medical examination in February 1971.  In the 
Report of Medical History, the veteran noted no occurrences 
of tumors, growths, cysts, or cancer.  In the Report of 
Medical Examination, on clinical evaluation no abnormalities 
were reported, and the veteran was found qualified for active 
service.  During his active service tour, the veteran's 
medical records note complaints of headaches in April 1972 
and June 1973.  These headaches included additional symptoms 
of feeling sick, upset stomach, coughs, and a running nose.  
In August 1972, the veteran sought treatment for chest pain, 
after lifting a heavy object.  The examiner's impression was 
chest wall spasm.  The veteran was seen again in June 1973 
for chest pains and a sore throat.  The treatment plan 
included Vovalistine, Ornade and throat lozenges.  In March 
1975, the veteran was medically examined for purposes of 
separating from active service.  On clinical evaluation, no 
abnormal findings were reported.  

Thereafter, in July 1992, the veteran filed a claim of 
entitlement to non service connected pension, listing his 
disabilities as Hodgkin's disease and a cerebral astrocytoma 
(brain tumor).  In support of his claim, he submitted various 
Roxborough Memorial Hospital treatment reports, radiographic 
studies, and laboratory reports, dated from July to October 
1985 and May 1992.  These records documented findings and 
diagnoses for Hodgkin's disease and cerebral astrocytoma.  
The veteran also submitted a medical statement, dated in May 
1992, from Thomas McCormack, M.D., a neurosurgeon.  Dr. 
McCormack noted that the veteran's cerebral tumor grew 
predominantly from the surrounding cells of the brain and was 
not likely to represent a tumor from elsewhere in the body.  
Dr. McCormack also reported that due to the location of the 
tumor, surgical incision would be risky, and possibly produce 
a speech deficit.  He believed alternative treatment, such as 
radiation therapy, chemotherapy, or a variety of different 
experimental therapies would be a more appropriate treatment 
plan.  

In addition to the above cited evidence, the veteran also 
submitted a personal statement, dated in June 1992, in which 
he recounted his significant service, and post-service, 
history.  The veteran reported that he had enlisted in the 
U.S. Navy in 1971, and was subsequently assigned to the 
aircraft carrier USS John F. Kennedy (CVA-67).  His duties 
onboard the Kennedy included fueling and defueling aircraft 
on the flightdeck, and operating the transfer fuel pumps 
below decks.  He noted that when he was operating the 
transfer fuel pumps, there was always a significant amount of 
fuel in the bilge area, situated about a foot below from 
where he was standing.  The veteran also reported that he was 
responsible for cleaning and changing the transfer pump fuel 
filter elements, cleaning up fuel spills, and while the 
carrier was in the shipyards for maintenance, cleaning and 
inspecting the fuel storage tanks.  Subsequently, in 1985, 
the veteran reported that he developed chest pain, and a 
routine chest X-ray revealed chest tumors.  These were 
surgically removed, except for those in an area close to the 
aorta, and a later biopsy revealed Hodgkin's disease.  
Thereafter, in May 1992, the veteran suffered a seizure, and 
tests revealed a frontal lobe astrocytoma.  Both cancerous 
conditions the veteran believed related to his military 
service in the U.S. Navy.

In a July 1992 rating decision, the veteran was granted non 
service connected pension for cerebral astrocytoma.  

In August 1993, the veteran filed a claim of entitlement to 
service connection for Hodgkin's disease.  In September 1993, 
the RO received copies of the veteran's service personnel 
records.  In October 1993, the veteran submitted a Statement 
in Support of Claim (VA Form 21-4138), dated that same month, 
in which he recounted his service history and post-service 
medical treatment for Hodgkin's disease and cerebral 
astrocytoma.  In particular, the veteran noted that he had 
been exposed to JP-5 (jet) fuel while operating the transfer 
pump station.  The veteran noted that after his four-hour 
shift, he sometimes became dizzy and suffered headaches.  The 
veteran also reported exposure to jet fuels while working on 
the ship's flight deck, during underway replenishments 
(UNREPS) when the ship took on fuel, while he took sounding 
readings from the fuel tanks, and from cleaning the fuel 
storage tanks during periods when the Kennedy was in the 
shipyards.  Additionally, the veteran reported exposure to 
acetone, which he used to clean the fuel pump purifier 
elements.  Furthermore, the veteran  reported his post-
service employment work history, which included working as a 
crane operator, shipping and receiving clerk, machinist, and 
aluminum siding mechanic.  

Later that month, the RO was notified by letter from the 
veteran's service representative, that the veteran was 
amending his claim of service connection to include cerebral 
astrocytoma.  

In an August 1994 rating decision, the RO denied the 
veteran's claims of service connection for Hodgkin's disease 
and cerebral astrocytoma

In May 1995, the RO received a statement, dated that same 
month, in which the veteran noted the various components of 
JP-5 fuel, which he claimed included the compound benzene.  
The veteran also reiterated his claims of exposure to the 
fuel while stationed onboard the Kennedy.  In particular, he 
noted that changing the fuel filter elements required him to 
lay down, which would then bring him into contact with JP-5 
that was on the deck.  This, he noted, resulted in his body 
becoming red with burns to certain "private parts."  In 
addition to his personal statement, the veteran also 
submitted copies of pages from an encyclopedia, which 
discussed benzene.  

In August 1995, the veteran submitted to the RO particular 
pages from a medical text entitled, "Everyone's Guide To 
Cancer Therapy."  In particular, the veteran highlighted 
sections which revealed that cancer had a silent or latent 
period during its early stages, and that over the course of 
months or years the mass would develop and eventually reach a 
size that could be detected.  The veteran also submitted a 
Roxborough Memorial Hospital MRI (magnetic resonance imaging) 
report, dated in January 1995, and a medical statement from 
Robert Koenigsberg, D.O., dated in June 1994.  This evidence 
essentially reported that there were no findings of interval 
growth of the veteran's known left frontal lobe astrocytoma.  

In August 1995, the veteran testified before a hearing 
officer at the VARO Philadelphia.  Under questioning, the 
veteran reiterated that his exposure to JP-5 during his 
service onboard the Kennedy was the cause of his Hodgkin's 
disease and cerebral astrocytoma.  In particular, the veteran 
noted that while the ship was underway, he would stand two 
four-hour shifts at the transfer fuel station.  He stated 
that the fuel was in the ship's bilges, which were about a 
foot below a metal grate walkway were the veteran would stand 
during his shift.  The veteran also testified the filter 
elements for the fuel pumps were changed usually every year 
and a half, and that when changing the filters, his skin 
always came into contact with the excess fuel in the filer 
chamber.  He also noted that he used acetone to clean the 
filter elements, which, he noted, he did twice while serving 
on the Kennedy.  In addition, the veteran reported that he 
had come into contact with lube oil, which was used to 
lubricate the catapult launching mechanisms.  The veteran 
also reported that following service, he had not held a job 
that had brought him into contact with any types of chemicals 
or fuels.  Furthermore, the veteran stated that while in 
service he had suffered from headaches, but that they usually 
went away after awhile.  He also noted that he had not had 
any treatment or sought medical care for any condition that 
could be related to his Hodgkin's disease or cerebral 
astrocytoma.  

Thereafter, in October 1998, the RO received USS John F. 
Kennedy command histories.  

II.  Analysis

The present appeal arises from an original claim, and 
therefore, the Board's threshold question must be whether or 
not the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Veterans Appeals, which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998). In order to establish service 
connection for a claimed disability the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if 
pre-existing active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Where the disorder is 
of a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).

A veteran shall be granted service connection for Hodgkin's 
disease, although not otherwise established as incurred in 
service, if the disease is manifested to a compensable degree 
within one year following service.  See 38 C.F.R. §§ 3.307, 
3.309 (1998).  

After a review of the evidence of record, the Board finds the 
veteran's claims of service connection for Hodgkin's disease 
and cerebral astrocytoma are not well grounded.  In reaching 
this conclusion, we note that the veteran's separation 
medical examination was normal, and no finding or diagnosis 
for any cancer-related condition was noted.  The veteran's 
service medical records did note complaints of headaches, but 
these appear to have been acute and transitory, since the 
headaches went away after awhile, as noted by the veteran's 
own testimony.  (There has also been no competent evidence 
presented linking these complaints with the subsequently 
diagnosed Hodgkin's disease or astrocytoma.)  The veteran 
also complained twice of chest pain, although there is no 
indication from the medical evidence that the chest pain's 
etiology was related in any way to cancer.  In addition, the 
veteran was not diagnosed to have Hodgkin's disease or a 
cerebral tumor, until 11 and 18 years, respectively, after 
separation from active service.  More importantly, there is 
no competent medical evidence of record linking the veteran's 
exposure to jet fuel, acetone, or petroleum products to any 
of these conditions.  Furthermore, the Board notes that the 
veteran is not eligible for presumption of service connection 
under §§ 3.307 and 3.309, since there was no manifestation of 
either Hodgkin's disease or cerebral astrocytoma within one 
year following service.  

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing of a medical nexus 
between the veteran's currently diagnosed Hodgkin's disease 
and cerebral astrocytoma and his period of active service.  
In view of this, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for those claimed 
disabilities, as imposed by 38 U.S.C.A. § 5107(a).

In reaching this decision, the Board has carefully considered 
the evidence submitted by the veteran.  This includes his 
hearing transcript, personal statements, as well as the 
various reference materials he provided.  However, while we 
do not doubt the sincerity of the veteran's contention that 
he suffers from service-related disabilities, our decision 
must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that competent medical evidence must 
establish that a current disability exists, and links that 
disability to a period of military service.  In this 
instance, there has been no competent medical evidence 
presented linking the veteran's Hodgkin's disease and 
cerebral astrocytoma to active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.  In addition, the veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony, 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998), citing Espiritu, supra.  See also Carbino v. Gober, 
10 Vet.App. 507, 510 (1997).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for Hodgkin's disease and cerebral astrocytoma, 
regardless of the fact that he currently is not shown to be 
suffering from a disability that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability, and that such disability was 
related to service.  

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claims for service connection for 
Hodgkin's disease and cerebral astrocytoma must be denied.  
See Epps v. Gober, supra.


ORDER

1.  Entitlement to service connection for Hodgkin's disease 
is denied.

2.  Entitlement to service connection for cerebral 
astrocytoma is denied.  


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 10 -


